Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 9 and 11-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first antenna using a predetermined frequency band, a second antenna using the predetermined frequency band, wherein the first antenna and the second antenna are arranged such that amplitude directions of radio waves which are output from the first antenna and the second antenna coincide with each other, and the first reference line and the second reference line are a same reference line extending m the X direction”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lynch (US 6388621) and Kitamori (US 20080272976). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lynch and Kitamori to include these features of amended claim 1. 
Dependent claim 2, 11 and 13-15 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 5, prior art of record or most closely prior art fails to disclose, “a first antenna using a predetermined frequency band, a second antenna using the predetermined frequency band, wherein the first antenna and the second antenna are arranged such that amplitude directions of radio waves which are output from the first antenna and the second antenna coincide with each other, each of the plurality of first antenna elements extends on a first reference line in the X direction, and each of the plurality of second antenna elements extends on a second reference line in the X direction, the second reference line being parallel to the first reference line and different from the first reference line”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lynch (US 6388621) and Kitamori (US 
Dependent claim 6-7, 9 and 12 are considered to be allowable by virtue of their dependencies on claim 5.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a first antenna using a predetermined frequency band, a second antenna using the predetermined frequency band, wherein the first antenna and the second antenna are arranged such that amplitude directions of radio waves which are output from the first antenna and the second antenna coincide with each other, the first reference line and the second reference line are a same reference line extending in the X direction”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lynch (US 6388621) and Kitamori (US 20080272976). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lynch and Kitamori to include these features of amended claim 16. 
Dependent claim 17-18 are considered to be allowable by virtue of their dependencies on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HAI V TRAN/Primary Examiner, Art Unit 2845